Judgment, Supreme Court, New York County (Harold Baer, J, at hearings and jury trial; Lewis Bart Stone, J., at sentence), rendered November 12, 2002, convicting defendant of criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years and 372 to 7 years, respectively, unanimously affirmed.
Defendant was not deprived of his right to be present, or otherwise prejudiced, when the hearing court declined to await the arrival of a Spanish interpreter, and instead conducted hearings without an interpreter. The record is replete with evidence of defendant’s competency in English, including his detailed colloquies with the court and his trial testimony. After our review of the entire record, we hold that the evidence conclusively *226establishes that defendant was fully capable of speaking and understanding English (see People v Fioravantes, 229 AD2d 784, 785 [1996], lv denied 89 NY2d 920 [1996]; People v Rodriguez, 221 AD2d 820 [1995], lv denied 87 NY2d 924 [1996]).
The record does not establish that defendant’s sentence was based on anything other than matters properly before the sentencing court, and we perceive no basis for reducing the sentence. Concur—Buckley, P.J., Mazzarelli, Friedman, Marlow and Sullivan, JJ.